Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
En el caso de autos nos toca revisar el dictamen del foro apelativo que se identifica a continuación.
Se trata de un dictamen del Tribunal de Circuito de Apelaciones, en virtud del cual determinó que la propuesta presentada por el recurrido M&R Developers, S.E. para la compra de una clínica, que fue rechazada por el Comité de *598Privatización,(1) no era imprescindible para que ese foro apelativo pudiese considerar el recurso presentado ante sí por M&R Developers, S.E. para cuestionar el rechazo referido. Concurro con el foro apelativo en cuanto a que la omisión de incluir en el apéndice del aludido recurso una copia de la propuesta referida no constituyó un incumpli-miento con su Reglamento. Por ende, estimo que no erró el Tribunal de Circuito de Apelaciones al no desestimar el recurso en cuestión por dicha omisión.
En el caso de autos, la propuesta aludida no sólo fue descrita en sus detalles esenciales en la propia solicitud de revisión de M&R Developers, S.E. presentada ante el Tribunal de Circuito de Apelaciones sino que, además, la im-pugnación que hizo M&R Developers, S.E. en su recurso ante el foro apelativo se fundamentó en que el Comité de Privatización había rechazado su propuesta sin haber in-dicado las razones para rechazarla y sin que dicho Comité tuviese normas o parámetros conocidos para la evaluación de propuestas como las de este caso. Es decir, el recurso no planteaba cuestión alguna sobre el contenido de la pro-puesta particular de M&R Developers, S.E. Sólo se cuestio-naba la carencia de normas para evaluar esa o cualquier otra propuesta. Parece evidente, pues, que para considerar el planteamiento específico de M&R Developers, S.E. no era necesario referirse de modo alguno a su propuesta particular, aunque de cualquier forma, ésta fue resumida en el escrito de revisión.
En vista de lo anterior, fue correcta la determinación del foro apelativo de que la omisión de incluir copia de la pro-puesta referida en el apéndice del recurso que tuvo ante sí no constituía un defecto que requiriese la desestimación de dicho recurso.
No cabe duda de que la Regla 59(E) del Reglamento del *599Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, establece que debe incluirse, como parte del apéndice del recurso de revisión, una copia de toda resolución u orden y toda moción o escrito de cualesquiera de las partes que forme parte del expediente original administrativo, en las cuales se discuta expresamente cualquier asunto plan-teado en la solicitud de revisión, o que sean relevantes a ésta, y cualquier otro documento que forme parte del expe-diente original ante la agencia que pueda serle útil a dicho foro apelativo para resolver la controversia que tiene ante sí.
Sin embargo, como hemos señalado antes, no todo in-cumplimiento con los requisitos procesales o reglamenta-rios justifica la desestimación del recurso. Arriaga v. F.S.E., 145 D.P.R. 122 (1998). Ello es así porque el princi-pio rector de que las controversias judiciales, en lo posible, se atiendan en los méritos —Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664, 673 (1989); Garriga Gordils v. Maldonado Colón, 109 D.P.R. 817, 822-823 (1980); Arce v. Club Gallístico de San Juan, 105 D.P.R. 305 (1976); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974); Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823, 829 (1962)— aplica en el derecho apelativo en relación con la desestimación de recursos por incumplimiento de requisitos reglamentarios para su perfección. Drog. Central, Inc. v. Diamond Pharm. Serv., Inc., 150 D.P.R. 62 (2000). En efecto, la flexibilidad en la interpretación de las normas procesales cobra especial relevancia cuando se trata de una determinación de jurisdicción, pues son éstas las que abren o cierran las puertas de entrada a los tribu-nales apelativos. En ocasiones, en nuestro afán de hacer valer las reglas, las aplicamos literalmente y perdemos de vista que las normas procesales no tienen vida propia. Es-tas sólo existen para hacer viable la determinación de los derechos sustantivos de las partes y la resolución de forma *600pacífica de las controversias. Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 816 (1986).(2)
Para determinar si una omisión como la que aquí nos concierne justifica la desestimación del recurso o no, es me-nester tomar en cuenta el propósito fundamental que per-sigue la Regla 59(E) del Reglamento del Tribunal de Cir-cuito de Apelaciones, supra, al señalar los documentos que deben incluirse como parte del apéndice de la solicitud de revisión. Tal inclusión de documentos sólo persigue que el foro apelativo tenga todos los elementos de juicio que sean necesarios o útiles para que dicho foro pueda resolver ca-balmente el recurso ante su consideración. Por ende, la des-estimación del recurso por dejar de incluir uno de los do-cumentos reglamentarios sólo procede cuando tal omisión impida o haga difícil que el foro apelativo pueda resolver cabalmente el asunto ante su consideración. Dicho de otra forma, si el documento omitido no es realmente necesario o útil para que el tribunal apelativo pueda realizar bien su función revisora, entonces no debe desestimarse el recurso. En tales circunstancias, puede estimarse que el peticiona-rio ha cumplido en forma sustancial con los requisitos reglamentarios.
Como se ha señalado antes, en el caso de autos la copia de la propuesta en cuestión no era de modo alguno necesa-rio para resolver la controversia específica que tenía ante sí el foro apelativo. Dicha controversia giraba en torno a la ausencia de normas para evaluar la propuesta en cuestión o cualquier otra. El asunto referido no requería dilucidar cuestión concreta alguna sobre dicha propuesta. Además, como también se señaló antes, la esencia de la propuesta estaba resumida en la propia solicitud de revisión de la parte peticionaria. Una copia del documento omitido, pues, no era realmente necesaria o útil para que el tribunal ape-lativo pudiera realizar bien su función revisora. En tales *601circunstancias, no tendría sentido despojar a la parte de su derecho a revisión por la omisión referida.
Por todo lo anterior, he votado para confirmar el dicta-men del foro apelativo.
— O —

(1) Comité intergubemamental integrado por funcionarios del Banco Guberna-mental de Fomento y del Departamento de Salud.


(2) Véase el voto particular disidente de la Juez Asociada Señora Naviera de Rodón en Empress Hotel, Inc. v. Acosta, 150 D.P.R. 208 (2000).